Citation Nr: 1241100	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for brain damage with memory loss, to include as a manifestation of an undiagnosed, chronic multi-symptom illness or a manifestation of a qualifying chronic disability, as a result of military service in the Persian Gulf War.
.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2003 and from September 2005 to May 2006, to include a tour in the Persian Gulf.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, denied the benefits sought on appeal.  

The Board notes that the memory loss issue has been previously characterized as simply memory loss.  However, in an August 2009 statement, the Veteran stated that he suffered brain damage during his active military service, which caused his memory loss.  Further, the record indicates that the Veteran served in the Persian Gulf during the Persian Gulf War.  Therefore, the Board has recharacterized the issue as shown on the title page, to include all possible theories of entitlement for his claim.

The RO certified this appeal to the Board in August 2010.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in August 2012.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Kansas City, Missouri, are dated from November 2008.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

PTSD Claim

The Veteran has not been provided with a proper duty-to-assist notice letter for his PTSD claim - specifically, notice regarding establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f) (2012), effective on and after July 13, 2010.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012).  

Additionally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his PTSD.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to a current diagnosis, the Veteran was recently diagnosed with PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV), by a VA licensed social worker in November 2008.  

In regards to an in-service incurrence of his PTSD, in statements dated in November 2008 and August 2009, the Veteran reported witnessing constant mortar and rocket attacks, and seeing soldiers and civilians killed by enemy fire.  The Veteran's DD-214 Form indicates that his military occupational specialty (MOS) was Antitank Assault Guided Missleman during his first period of active duty and Infantryman during his second period of active duty.  The record also documents that the Veteran served in Iraq during his second period of active duty.  The RO reported that they were unable to verify the Veteran's PTSD stressor.  However, during the pendency of the Veteran's appeal, the PTSD regulations changed.  

Specifically, prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2012); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim, as the Veteran's claimed stressors relate to a "fear of hostile military or terrorist activity."  Id.  

The new PTSD regulations state that, before a claim can be granted, a VA psychiatrist or psychologist must confirm that the claimed PTSD stressor(s) is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  To date, a VA examination and/or medical opinion addressing the Veteran's claimed stressor(s) under the new PTSD regulations has not been provided.  See 38 C.F.R. § 3.304(f).  The Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Memory Loss Claim

Initially, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran was provided a duty-to-assist notice letter in November 2008.  However, this letter failed to address establishing a service connection claim based on an undiagnosed, chronic multi-symptom illness or a qualifying chronic disability as a result of Persian Gulf War military service.  See 38 U.S.C.A. § 1113, 1117, 1118 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).  This theory of entitlement applies to the Veteran's claim.  Thus, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board also notes that no VA examination and/or medical opinion has been provided for the Veteran's claimed symptoms of brain damage with memory loss.  In that vein, as previously mentioned, VA must provide a VA medical examination in service connection claims when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's service; and, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, the criteria of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are met and, on remand, the Agency of Original Jurisdiction (AOJ) must provide the Veteran with a medical examination in connection with this claim.  McLendon, 20 Vet. App. at 79.

Regarding a current disorder, the Board observes that the Veteran is competent to report the memory loss that he currently experiences.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disorder, or symptoms of a disorder, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding an in-service incurrence, the Veteran's service treatment records (STRs) do not include any complaints of or treatment for brain damage or memory loss.  However, his April 2006 Post-Deployment Health Assessment documents that the Veteran was experiencing difficulty remembering things.  In an August 2009 statement, the Veteran stated that the use of excessively loud firearms during his active military service caused brain damage, which caused his memory loss.  His DD-214 Form documents that he served in Southwest Asia during the Persian Gulf War.  The record also documents that his MOS was Antitank Assault Guided Missleman during his first period of active duty and Infantryman during his second period of active duty, which would expose the Veteran to excessive noise.  Further, the Veteran is competent to report the occurrence of these symptoms, beginning shortly after his Persian Gulf military service.  Id.  

To date, the Veteran has not been afforded a VA examination and/or medical opinion to determine the nature and etiology of his claimed symptoms.  Therefore, the Board finds that the claim must be remanded so that the AOJ can provide the Veteran with a VA medical examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of entitlement to service connection for PTSD.  Specifically, the notice letter must inform the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. 
§ 3.304(f).   

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of entitlement to service connection for brain damage with memory, to include as a manifestation of an undiagnosed, chronic multi-symptom illness or a manifestation of a qualifying chronic disability, as a result of military service in the Persian Gulf War.  

3.  Obtain all pertinent VA outpatient treatment records from the Kansas City, Missouri, VAMC since November 2008 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After completing the above actions, schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature and etiology of the Veteran's claimed PTSD.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

(b)  In addition to the other information provided in the examination report, state whether or not the claimed PTSD stressors are related to the Veteran's fear of hostile military or terrorist activity.

(c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the PTSD was incurred during the Veteran's active duty.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After completing the above actions, schedule the Veteran for a VA examination in connection with the claim of service connection for brain damage with memory loss.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  
    
The examiner shall then examine the Veteran and provide a description of the nature and extent of symptoms related to brain damage and memory loss, and provide a diagnosis, if any, of such a disorder manifested by the Veteran. 
    
If a diagnosis is made, then the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder was incurred during or aggravated by the Veteran's active military duty, to include as due to the use of excessively loud firearms during his active military service.
    
If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by memory loss.
    
If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by memory loss.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

